UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JORGE PAVON HERNANDEZ, et al.,                                :
                                                              :
                         Plaintiffs,                          :   20-CV-4741 (PAE) (OTW)
                                                              :
                      -against-                               :   CIVIL CASE MANAGEMENT PLAN
                                                              :   AND SCHEDULING ORDER
GEMINI DINER INC., et al.,
                                                              :
                         Defendants.                          :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

           On November 17, 2020, the parties appeared for an Initial Pretrial Conference.

 After review of the pleadings and consultation with the parties, the following scheduling

 order is entered pursuant to Rule 16 of the Federal Rules of Civil Procedure:

           Pleadings and Parties. The parties may amend the pleadings or join additional

 parties until February 8, 2021.

           Discovery. All fact discovery shall be completed by May 19, 2021.

           Discovery Disputes. The parties are required to follow the Court’s Individual

 Practices when seeking Court intervention on discovery disputes. See

 http://www.nysd.uscourts.gov/judge/Wang.

           Status Letter. A joint letter informing the Court about the status of discovery

 shall be filed with the Court by January 26, 2021, and every 60 days thereafter. The

 letter should address any outstanding discovery disputes and the efforts made by the

 parties to resolve these issues without Court intervention. It should also indicate

 whether the parties wish to schedule a settlement conference and, if so, include
 proposed dates on at least two consecutive weeks. The parties are, however,

 encouraged to contact the Court earlier if they believe a settlement conference sooner

 would be productive.

       The Court will hold a Pre-Settlement Conference Scheduling Call on Wednesday,

December 09, 2020 at 4:00 p.m. The dial in information is (866) 390-1828, access code

1582687. The Court will email a security code to the parties.




       SO ORDERED.



                                                          s/ Ona T. Wang
Dated: November 23, 2020                                             Ona T. Wang
       New York, New York                                   United States Magistrate Judge




                                               2
